Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election 
Applicant has elected Group I or claims 1-9. 
All other claims are withdrawn. 
Allowable Subject Matter
The combination of both dependent Claim 5 and dependent claim 6 while objected to as being dependent on a rejected base claim but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The effective filing date is 9-19-17. 
Claims 1-2 and 4 are rejected under 35 U.S.C. sec. 102(a)(1) as being anticipated by NPL, Hajinoroozi, Mehdi,  FEATURE EXTRACTION WITH DEEP BELIEF NETWORK FOR DRIVER COGNITIVE STATES PREDICTION FROM EEG DATA, IEEE, University of Texas, (2015) (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7230517) (hereinafter “Mehdi”). 
Mehdi discloses “…1. (Original) A driving model training method, comprising: (see page 1, col. 1 where the driver’s cognitive state is predicted using the EEG brain signals to determine if the driver is alert or drowsy or at attention) 
acquiring training behavior data of a user wherein the training behavior data are associated with a user identifier;  (see page 1-2 where the training is provided using deep belief network DBN features including 1. Reaction time, 2. From 30 electrodes affixed on the user when driving) 
acquiring training driving data associated with the user identifier based on the training behavior data; (see page 1-2 where the training is provided using deep belief network DBN features including 1. Reaction time, 2. From 30 electrodes affixed on the user when driving)
acquiring positive and negative samples from the training driving data based on the user identifier, and dividing the positive and negative samples into a training set and a test set; (see page 2-3 where the largest eigenvalues are retained as features for a classification that showed  the best classifiers to indicate the user is alert or drowsy) 

    PNG
    media_image1.png
    717
    962
    media_image1.png
    Greyscale
training the training set using a bagging algorithm, and acquiring an original driving model; and  (see FIG. 1-2 where the different feature extraction methods are scored against the bagging algorithm for classification) 
testing the original driving model using the test set, and acquiring a target driving model.  (see page 3-4 where the classifiers and the DBN shows a high performance classification of the driver’s states) 
Mehdi discloses “…2. (Original) The driving model training method according to claim 1, wherein the step of acquiring the training driving data associated with the user identifier based on the training behavior data comprises: (see page 1, col. 1 where the driver’s cognitive state is predicted using the EEG brain signals to determine if the driver is alert or drowsy or at attention)
acquiring a behavior type corresponding to the training behavior data based on the training behavior data wherein the behavior type is associated with the user identifier; and (see page 1-2 where the training is provided using deep belief network DBN features including 1. Reaction time, 2. From 30 electrodes affixed on the user when driving) (see page 1, col. 1 where the driver’s cognitive state is predicted using the EEG brain signals to determine if the driver is alert or drowsy or at attention)
taking the training behavior data that the behavior type is the driving type as the training driving data. (see page 2-3 where the largest eigenvalues are retained as features for a classification that showed  the best classifiers to indicate the user is alert or drowsy) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Hajinoroozi, Mehdi,  FEATURE EXTRACTION WITH DEEP BELIEF NETWORK FOR DRIVER COGNITIVE STATES PREDICTION FROM EEG DATA, IEEE, University of Texas, (2015) (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7230517) (hereinafter “Mehdi”) and in view of NPL, Niera, Diego, et al., A Comparison Between the Centroid and the Yager Index Rank for Type Reduction of an Interval Type-2 Fuzzy Number, Universidad Distrital Francisco José de Caldas, Scielo, (http://www.scielo.org.co/scielo.php?pid=S0121-750X2016000200009&script=sci_arttext&tlng=en )(2015).
The primary reference is silent but Niera teaches “…3. (Original) The driving model training method according to claim 2, wherein the step of acquiring the behavior type associated with the user identifier based on the training behavior data comprises:  (see section 3.1 to 5 where the centroid is taken in the data) 
acquiring the trained behavior type identification model which comprises at least two clusters with each corresponding to a behavior type and comprising a centroid; (see section 1 where the centroid provides a crisp measure of the data of the set) 
calculating a distance from the training behavior data to each centroid; and (see section 4 where the center of the centroid is taken and a length of the centroid is taken for the data and a distribution of values) 
taking a behavior type corresponding to the cluster having a minimum distance as the behavior type corresponding to the training behavior data”. ; (see section 4-5 where the centroid provides a crisp measure of the data of the set and in table 1 and is an easier way to compute the values that are expected of A)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of MEHDI with the teachings of NIERA since NIERA teaches that a centroid  in the data and then a distance to the centroid to the data point can be a faster way of computation relative to processing the data using an algorithm.  See p. 1-4 and 5 of Niera.  
Mehdi discloses “…4. (Original) The driving model training method according to claim 1, wherein the step of training the training set using the bagging algorithm and acquiring the original driving model comprises: (see FIG. 1-2 where the different feature extraction methods are scored against the bagging algorithm for classification)
inputting the positive and negative samples of the training set into at least two classification models for training, and acquiring a single driving model; and(see FIG. 1-2 where the different feature extraction methods are scored against the bagging algorithm for classification)

    PNG
    media_image1.png
    717
    962
    media_image1.png
    Greyscale
fusing at least two single driving models, and acquiring the original driving model. (see FIG. 1-2 where the different feature extraction methods are scored against the bagging algorithm for classification)
Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Hajinoroozi, Mehdi,  FEATURE EXTRACTION WITH DEEP BELIEF NETWORK FOR DRIVER COGNITIVE STATES PREDICTION FROM EEG DATA, IEEE, University of Texas, (2015) (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7230517) (hereinafter “Mehdi”)  and in further in view of U.S. Patent No.: US8296107 B2 to Turner.
Mehdi is silent as to but Turner teaches “…5. (Original) The driving model training method according to claim 4, wherein the classification models comprise a long short-term memory model;
the step of inputting the positive and negative samples in the training set into the at least two classification models for training and acquiring the single driving model comprises:
training the positive and negative samples in the training set by adopting a forward propagation algorithm in the long short-term memory model, and acquiring the original single driving model, wherein the computation formulas of the forward propagation algorithm comprise

    PNG
    media_image2.png
    101
    549
    media_image2.png
    Greyscale
i. “and * , wherein S; indicates an output of a hidden layer at a current moment; Us indicates a weight of the hidden layer from a previous moment to the current moment; s. indicates a weight from the input layer to the output layer; Ms indicates a predicted output of the current moment; and Rs indicates a weight from the hidden layer to the output layer; and
carrying out error calculation on the original single driving model by adopting a back propagation algorithm in the long short-term memory model, and acquiring the single driving model, wherein the computation formula of the back propagation algorithm comprises a
    PNG
    media_image3.png
    105
    335
    media_image3.png
    Greyscale
wherein “ indicates a predicted output of a moment t; and “, indicates a true value corresponding to Os at the moment t. (see col. 6, lines 67 to col. 7, line 10 and col. 9, lines 28 to 46 where the data is provided from the input and to a model creator and a model constructor and a weighting is provided for weighting each input and output); (see col. 6, lines 67 to col. 7, line 10 and col. 9, lines 28 to 46 where the data is provided from the input and to a model creator and a model constructor and a weighting is provided for weighting each input and output; see element 38 where the model is optimized and constrained and then applied to any empirical process) (see col. 6, lines 67 to col. 7, line 10 and col. 9, lines 28 to 46 where the data is provided from the input and to a model creator and a model constructor and a weighting is provided for weighting each input and output; see element 38 where the model is optimized and constrained and then applied to any empirical process)…. (see col. 10 where the sparse methods are input and then rendered monotonic so as to not cross zero to be further manipulated) (See abstract, and stage 108 where a regression is utilized; By allowing for use of other models, the approach of the invention provides for a more precise prediction of both inferred properties and their derivatives by using a combination of engineering knowledge, first principles models, regression based models, and the constrained non-linear approximator described herein or part thereof; and claim 1.)
            It would have been obvious to combine the teachings of Turner with the disclosure of MEHDI to provide a machine learning processor that can provide that a set of data is rendered monotonic to change and manipulate the data so it never crosses zero.  The machine learning processor can then learn the relationships between the inputs and the outputs and provide a model with weightings to provide the machine learning and control the process.  This can provide an estimation even in sparse data.  See col. 9, lines 28 to 51 of Turner. 
Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Hajinoroozi, Mehdi,  FEATURE EXTRACTION WITH DEEP BELIEF NETWORK FOR DRIVER COGNITIVE STATES PREDICTION FROM EEG DATA, IEEE, University of Texas, (2015) (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7230517) (hereinafter “Mehdi”) and in view of Australian Patent Pub. No.: AU2017100444A4 to Ratnasingam that was filed in 2016 and in view of Mehdi, Hajinoroozi and Zijing Mao, Prediction of driver's drowsy and alert states from EEG signals with deep learning, IEEE, 2015 IEEE 6th International Workshop on Computational Advances in Multi-Sensor Adaptive Processing (CAMSAP) (https://ieeexplore.ieee.org/abstract/document/7383844) (2015) (hereinafter “MAO”). 
    PNG
    media_image4.png
    854
    572
    media_image4.png
    Greyscale

Ratnasingam teaches “…6. (Previously presented) The driving model training method according to claim 4, wherein the classification models comprise a logistic regression model; (see paragraph 10-18 and 90, 182-194)
the step of inputting the positive and negative samples of the training set into the at least two classification models for training and acquiring the single driving model comprises:
training the positive and negative samples in the training set using a logistic regression algorithm in the logistic regression model, and acquiring an original single driving model, wherein the computation formulas of the logistic regression algorithm comprise

    PNG
    media_image5.png
    210
    922
    media_image5.png
    Greyscale
wherein Ag) indicates a probability density function of the positive and negative samples; x” indicates an input of the positive and negative samples; ¥° indicates an output result corresponding to the input of the positive and negative samples; and m indicates quantities of the positive and negative samples; and(see paragraph 10-18 and 90, 182-194);
            It would have been obvious to combine the teachings of Ratnasingam with the disclosure of MEHDI since Ratnasingam to provide in paragraph 18 a regression to determine a integral rating or a driver performance score.  This can be applied to a machine learning processor that can provide a training metric for coaching the driver based on a classification. The rating server 106 may monitor the driver performance messages sent and received by users to identify users who misuse the driver performance rating system. In a non-limiting example, the system may identify any observer user who sends either good or poor rating repeatedly many times within a predetermined time period to a particular driver or a group of drivers and take appropriate action against that observer user. In another non-limiting example, an observer user who sends substantially too many driver performance messages compared to average users, that observer user may be identified by the system and take appropriate action. The action may be informing the observer user about inaccuracy/inconsistency in providing driver performance messages, provide instructions and/or training to give a correct driver performance message to a driving event. Outliers (an observer user’s rating is significantly different from an average user’s rating) and misbehaving users may be identified by applying statistical methods such as analysis of variance or any other appropriate pattern recognition/machine learning algorithm known to a person of ordinary skill in the relevant art.  that a set of data is rendered monotonic to change and manipulate the data so it never crosses zero.  The machine learning processor can then learn the relationships between the inputs and the outputs and provide a model to exclude poor drivers.  See paragraph 156-157 and 17-20. 

Mao teaches “,,,,carrying out the error calculation on the original single driving model using a gradient descent algorithm in the logistic regression model, and acquiring the single driving model, wherein the computation formulas of the gradient descent algorithm comprise

    PNG
    media_image6.png
    131
    1010
    media_image6.png
    Greyscale
wherein 6; indicates @ value obtained by each iteration; he(x) indicates a probability density function of the positive and negative samples; xj indicates the positive and negative samples of the j-th iteration; and J(@) indicates the original single driving model” (see page 2-4).

    PNG
    media_image4.png
    854
    572
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Mehdi with the teachings of RATNASINGAM since RATNASINGAM teaches that a neural network can be used to monitor a driver’s performance and then based on the individual driver’s performance this can be compared to a threshold value. Driver performance score for the future time period may be estimated using different methods including at least one of pattern recognition or machine learning algorithms from a list including, but not limited to extrapolation, regression, Kalman filter, particle filter, Markov chain, Bayesian algorithm, and artificial neural network. See paragraph 18.  For example, a pattern recognition algorithm may be trained using the following list of information from the past driving data including, but not limited to, day of driving, time of driving, route taken, driving speed, driving behavior, driving maneuvers, settings in the vehicle including side mirror, height of the driver/driver seat, type of music played, and any combination thereof to identify the correct subject driver. See paragraph 94.  Then a negative rating can be provided where coaching is provided, punishment, and improvements to the autonomous vehicle driving can be provided based on the machine learning.   Alternatively, if the thresholds indicate a good driving level then 1. A positive flag is provided, 2. No coaching is needed, 3. The driver is ready and a discount for insurance can be provided.   This can provide an improved driving rating based on the neural network and machine learning training of the individual driver.     See col. 1, line 20-col. 2, line 32 and claims 1-14.
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Mehdi with the teachings of MAO since MAO teaches that a neural network can be used to monitor a driver’s  EEG signals and an updating of the weights can be used by a gradient descent method for include an improved learning rate.    See page 3-4.  

Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Hajinoroozi, Mehdi,  FEATURE EXTRACTION WITH DEEP BELIEF NETWORK FOR DRIVER COGNITIVE STATES PREDICTION FROM EEG DATA, IEEE, University of Texas, (2015) (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7230517) (hereinafter “Mehdi”) and in view of  U.S. Patent. App. Pub. No.:  US 2020/0101981 A1 to Phillips that was filed on 9-22-2014(hereinafter “Phillips’). 

    PNG
    media_image7.png
    591
    624
    media_image7.png
    Greyscale

Phillips teaches “…7. (Original) The driving model training method according to claim 4, wherein the step of fusing at least two single driving models comprises a majority voting fusion way; (see FIG. 15 where the cognition test is used with a vehicle that is an autonomous vehicle with a LIDAR, RADAR and cameras) . (see FIG. 9, blocks 112-118 where the test for the cognition is adjusted based on the individual driver; see FIG. 13, blocks 154-164 and FIG. 14b, 168-176 where the driver’s cognition and is monitored and based on the specific test for that driver the processor can determine if the driver is impaired with their specific response times, or can be reprogrammed for a different user with a different response time; see block 168-176 and paragraph 393 where the unique behavior patterns to determine an impairment are different for each user; see claims 1-14)
the step of fusing at least two single driving models and acquiring the original driving model comprises:
acquiring the target probability based on the ratio of the positive samples to the negative samples in the test set;
inputting the positive and negative samples of the test set into the at least two single driving models for testing, and acquiring the at least two classification probabilities; and
selecting the single driving model corresponding to the classification probability which is closest to the target probability, and acquiring the original driving model. (see FIG. 15 where the cognition test is used with a vehicle that is an autonomous vehicle with a LIDAR, RADAR and cameras) . (see FIG. 9, blocks 112-118 where the test for the cognition is adjusted based on the individual driver; see FIG. 13, blocks 154-164 and FIG. 14b, 168-176 where the driver’s cognition and is monitored and based on the specific test for that driver the processor can determine if the driver is impaired with their specific response times, or can be reprogrammed for a different user with a different response time; see block 168-176 and paragraph 393 where the unique behavior patterns to determine an impairment are different for each user; see claims 1-14) (see paragraph 299-300 where if the user fails the test and exhibits drowsy or distracted behavior then  the vehicle is locked and the police are called see claims 1-14)
It would have been obvious for one of ordinary skill in the art before the effective disclosure was made to combine the disclosure of Mehdi with the teachings of PHILLIPS since PHILLIPS teaches that a unique driver profile for one user can be created.  See block 106 and claims 1-14.  This is built based on unique behavior patterns for that user and their mannerisms. For example, one use may have certain patterns of movement that can indicate a non-sober manner while a second driver may have a movement pattern that can indicate they are sober but are similar in terms of movement to the first driver. For example, both can be slow movement and are not dispositive.  Then an impairment test for the cognitive abilities can be used based on different timing vectors and probability vectors based on their profile.  This provides an improved impairment detection as a one sided fits all approach may be unreliable.  This can provide improved reliability and safety and prevent drunk driving with model that is trained for a single individual.  See claims 1-4 and paragraph 1-9 of the ‘514. 
    PNG
    media_image8.png
    572
    780
    media_image8.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Hajinoroozi, Mehdi,  FEATURE EXTRACTION WITH DEEP BELIEF NETWORK FOR DRIVER COGNITIVE STATES PREDICTION FROM EEG DATA, IEEE, University of Texas, (2015) (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7230517) (hereinafter “Mehdi”) and in view of   U.S. Patent No.: US8296107 B2 to Turner and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™.
but Turner teaches “...8. (Original) The driving model training method according to claim 4, wherein the step of fusing at least two single driving models comprises a weighting fusion way; (See abstract, and stage 108 where a regression is utilized; By allowing for use of other models, the approach of the invention provides for a more precise prediction of both inferred properties and their derivatives by using a combination of engineering knowledge, first principles models, regression based models, and the constrained non-linear approximator described herein or part thereof; and claim 1.)
            It would have been obvious to combine the teachings of Turner with the disclosure of MEHDI to provide a machine learning processor that can provide that a set of data is rendered monotonic to change and manipulate the data so it never crosses zero.  The machine learning processor can then learn the relationships between the inputs and the outputs and provide a model with weightings to provide the machine learning and control the process.  This can provide an estimation even in sparse data.  See col. 9, lines 28 to 51 of Turner. 

Williams teaches “…the step of fusing at least two single driving models and acquiring the original driving model comprises: (see FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).;
configuring the positive and negative samples in the test set according to different ratios, and acquiring at least two target probabilities; (see FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).; 
    PNG
    media_image9.png
    681
    651
    media_image9.png
    Greyscale


inputting the positive and negative samples in the test set into the at least two single driving models (see paragraph 33 where a machine learning is provided and see FIG. 3f where a user is detected in the seat as element 312 a and slumped over from the sensor 112; see also FIG. 3d where a facial recognition is used to determine if the driver and the passenger are in the front seats of the vehicle) (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle 102 is damaged or okay-to-drive in an autonomous mode or auto pilot (AP) mode. In cases where the vehicle 102 is damaged, the vehicle 102 remains parked, a health emergency alert signal is communicated to the medical emergency center 106. In cases where the vehicle 102 is diagnosed as okay-to-drive but the driver is unresponsive to the audio alert, the in-vehicle electronic device 114 may communicate an autonomous mode start signal to an engine control module (ECM) of the vehicle 102. This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106; see paragraph 33 The vehicle audio system may be activated and an audio alert, (e.g., "Are you OK, or shall I alert emergency services?") may be outputted via one of the plurality of speakers of the vehicle audio system. This may occur when the driver is suspected to be in distressed state. Thereafter, the in-vehicle electronic device 114 may be configured to activate an emergency response (ERS) mode in the vehicle 102. The in-vehicle electronic device 114 may be configured to communicate a health emergency alert signal to the medical emergency center 106 if no response is received from the driver within a user specified or pre-defined time period. The health emergency alert signal may be referred to as emergency call systems, or simply eCall. eCall is an emergency response system known in the art. Typically, when vehicle crash sensors are triggered, the eCall system detects that the occupants are in distress and automatically calls emergency services to alert of possible injuries. The eCall system also transmits vehicle location (e.g., GPS coordinates) to the medical emergency center 106 (e.g., an emergency response team).. )according to the different ratios for processing, and acquiring the classification probability corresponding to the single driving model; (see paragraph 33-37 and FIG. 4c where in block 438, the driver is indicated as not being normal state and then if not responsive an emergency is declared on the way to the destination and then an alert signal is provided; see  FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).; (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle 102 is damaged or okay-to-drive in an autonomous mode or auto pilot (AP) mode. In cases where the vehicle 102 is damaged, the vehicle 102 remains parked, a health emergency alert signal is communicated to the medical emergency center 106. In cases where the vehicle 102 is diagnosed as okay-to-drive but the driver is unresponsive to the audio alert, the in-vehicle electronic device 114 may communicate an autonomous mode start signal to an engine control module (ECM) of the vehicle 102. This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106. ) 
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Mehdi with the teachings of Williams since Williams teaches that vehicle can continuously monitor a user’s face to see a drooping action by measuring a z height (from the eyes or chin to the floor). If the user is drooping (reduced z height) and is not normal and then an attempt to wake the user can be made (by blasting the air conditioning and the radio) and if not successful then the vehicle can autonomously transport the user to the hospital.  This can provide improved safety and rescue of a stroke/heart attack victim.    See claims 1-2 and the abstract of Williams.  


Turner teaches “…normalizing the model weight of each single driving model using a computational method Bes EF, , to determine the final model weight, wherein P indicates the target probability, Pi indicates a test probability of the i-th single driving model; and Wj indicates the model weight of the i-th single driving model; and
acquiring the original driving model based on the model parameter and the model weight of the at least two single driving models.  (See claims 13 and abstract, and stage 108 where a regression is utilized; By allowing for use of other models, the approach of the invention provides for a more precise prediction of both inferred properties and their derivatives by using a combination of engineering knowledge, first principles models, regression based models, and the constrained non-linear approximator described herein or part thereof; and claim 1.)
            It would have been obvious to combine the teachings of Turner with the disclosure of MEHDI to provide a machine learning processor that can provide that a set of data is rendered monotonic to change and manipulate the data so it never crosses zero.  The machine learning processor can then learn the relationships between the inputs and the outputs and provide a model with weightings to provide the machine learning and control the process.  This can provide an estimation even in sparse data.  See col. 9, lines 28 to 51 of Turner. 

Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Hajinoroozi, Mehdi,  FEATURE EXTRACTION WITH DEEP BELIEF NETWORK FOR DRIVER COGNITIVE STATES PREDICTION FROM EEG DATA, IEEE, University of Texas, (2015) (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7230517) (hereinafter “Mehdi”) and in view of  Mehdi, Hajinoroozi and Zijing Mao, Prediction of driver's drowsy and alert states from EEG signals with deep learning, IEEE, 2015 IEEE 6th International Workshop on Computational Advances in Multi-Sensor Adaptive Processing (CAMSAP) (https://ieeexplore.ieee.org/abstract/document/7383844) (2015) (hereinafter “MAO”).
Mao teaches “..9. (Original) The driving model training method according to claim 1, wherein the step of acquiring the positive and negative samples from the training driving data based on the user identifier comprises: (see page 1)
selecting the training driving data corresponding to the preset time period from the training driving data corresponding to the target user identifier as the positive sample;  (see page 2-4)
 
selecting the training driving data corresponding to the same time period as the preset time period from the training driving data corresponding to a non-target user identifier as the negative sample; and (see page 1-3)
configuring quantities of the positive samples and the negative samples according to a preset ratio”.  (see page 4)
It would have been obvious for one of ordinary skill in the art before the effective disclosure was made to combine the disclosure of Mehdi with the teachings of MAO since MAO teaches that a neural network can be used to monitor a driver’s  EEG signals and an updating of the weights can be used by a gradient descent method for include an improved learning rate.    See page 3-4.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668